Citation Nr: 1409994	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and drug use.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to August 1974, and from August 1976 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois, and Milwaukee, Wisconsin, which denied service connection for PTSD, depression and drug use.  Jurisdiction of this case is currently with the RO in Milwaukee, Wisconsin.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2013 and accepted such a hearing in lieu of an in-person hearing before a member of the Board.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.   


FINDING OF FACT

The evidence of record does not show that the Veteran has an acquired psychiatric disorder that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed letters in September 2006 and June 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2006 and June 2011 letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA examinations were provided in March 2008 and September 2011 in order to ascertain the nature and etiology of the Veteran's claimed disabilities.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the March 2008 and September 2011 VA examination reports are adequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis 

The Veteran claims that his acquired psychiatric disorder is a result of his active duty service.  A review of the Veteran's service treatment records show no mental health treatment during active duty service.  In August 1974, the Veteran was afforded a separation examination.  The Veteran was evaluated as clinically normal.  In October 1979, upon the conclusion of his second period of active duty service, the Veteran was again afforded a separation examination.  In the Veteran's report of medical history, he specifically checked "no" in response to the questions of whether he ever had or currently had "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."  Upon physical examination, the Veteran was evaluated as clinically normal.    

Post-service medical treatment records show that the Veteran has been diagnosed with and treated for acquired psychiatric disorders, including PTSD and major depressive disorder, and polysubstance abuse since May 2006.

In March 2008, the Veteran was afforded a VA PTSD examination.  The examiner diagnosed depressive disorder, and noted that there was no evidence to support a DSM-IV diagnosis of PTSD.  The examiner noted that there were no behavioral or social changes, nor did the Veteran exhibit symptoms of re-experiencing or heightened physiological arousal due to service.  Additionally, the examiner noted that the Veteran reported nightmares, but that his description of the nightmares was questionable and did not relate to the reported stressor.

In January 2011, the RO made a formal finding that it was unable to corroborate the stressors associated with the Veteran's claim for service connection for PTSD.  

In September 2011, the Veteran was afforded a VA mental disorders examination.  The examiner diagnosed depressive disorder, NOS, and opioid dependence, sustained full remission.  The examiner provided the opinion that the Veteran's chronic depression was less likely as not caused by or the result of symptoms of PTSD.  While the examiner did not directly opine as to whether the Veteran's acquired psychiatric disorder was directly related to his active service, throughout the VA examination report the examiner noted that stressors such as the death of one of the Veteran's brothers, homelessness, legal difficulties, and financial problems have had a significant effect on the Veteran's depression.  The examiner also noted that in the Veteran's treatment records, his substance abuse and depression treatment were not considered to be secondary to his PTSD or military experiences.  The examiner also noted that it was likely that the Veteran's "mood swings" were related to his opiate and cocaine use, even though symptoms of depression persisted throughout periods of sobriety.  Although the examiner did not directly opine as to whether the Veteran's acquired psychiatric disorder was directly related to his active service, the Board finds that the examiner provided sufficient rationale to determine that it is not likely that the Veteran's acquired psychiatric disorder is related to his active service.  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  As described in detail above, all the competent, credible, and probative evidence explains why the Veteran's acquired psychiatric disorder is unrelated to active duty or any service-connected disabilities.

The Board finds that there is no competent and credible lay or medical evidence of record that would countervail the existing negative evidence.  While the Veteran might sincerely believe that his current acquired psychiatric disability is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current disability is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Providing such an opinion requires medical expertise in the causes of psychiatric disorders, and the Veteran has not established that he has such expertise.  Both VA examination reports diagnosed the Veteran with depression.  However, neither examination report provided a nexus between the Veteran's current diagnosis and his active service.  The rationale included in the September 2011 examination report was that the Veteran's depression and mood swings were likely related to his opiate and cocaine use, and other life stressors such as the death of one of the Veteran's brothers, homelessness, legal difficulties, and financial problems.      

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


